UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION

FILED
C.A. No. 3:20-cev182-RJC CHARLOTTE, NC
LEGRETTA FE. CHEEK APR -3 2020
Plaintiff, US DISTRICT COURT

WESTERN DISTRICT OF NC

V.

BANK OF AMERICA, N.A., JOHN DOE,

GURSTEL LAW FIRM, P.C.,

WHITNEY M. JACOBSON,

JESSE VASSALLO LOPEZ, BROCK & SCOTT, PLLC,
BIRSHARI COOPER,

Defendants.

COME NOW, Plaintiff LeGretta F. Cheek (Cheek), in the above —entitled and numbered

cause, request the filings of the summons issued to the following Defendants:

I, BROCK & SCOTT, PLLC
Il. BIRSHARI COPPER

Ill. CT CORPORATE SYSTEMS AGENT FOR BROCK & SCOTT, PLLC

Date: March 31, 2020 Sincerely,

  

LeGretta F. Cheek

113 Indian Trail Rd. N Suite 100
Indian Trail NC 28079 |
Icheek9167@aol.com
704-578-4889

Case 3:20-cv-00182-RJC-DSC Document 5-1 Filed 04/03/20 Page 1 of 1

 
